Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 3, 2021 has been entered.
Claims 1-3 and 5-11 remain pending in the application. Claim 23 is newly added and is pending in the application. Based on the claim amendments, claim 1 is allowable, and therefore the claims which depend from claim 1 that were withdrawn due to the restriction requirement are rejoined. Accordingly, the restriction is withdrawn, and claims 12-17 which were previously withdrawn due to the restriction requirement are pending in the application. Claims 4 and 18-22 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, 102 rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 11/4/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chien on 2/16/2021.

Claims 1-3 and 5-17 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 23 has been amended as follows:
	23 (Currently Amended). A method, comprising: 
	inserting [[a]] the test strip including at least one test area into [[an]] the access opening of [[a]] the cap coupled to [[an]] the open end of [[a]] the collection tube, the cap and the collection tube being components of [[a]] the sample collection unit according to claim 1; and 
	advancing the test strip such that the test strip engages a sidewall of the collection tube and guides the test strip along the sidewall of the collection tube until the test area is submerged in a biological sample within the collection tube.
Reasons for Allowance
Claims 1-3, 5-17, and 23 have been renumbered as claims 1-3, 4-16, and 17, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Casterlin (US Pub. No. 2004/0099628; already of record) teaches a sample collection unit configured to receive a test strip ([0014], Fig. 1). The sample collection unit comprises: 
	a collection tube (hollow cylinder/cup 11; Figs. 1-2) including an open end (open top 14, Fig. 2, [0039]) and being elongate along a longitudinal axis (hollow cylinder/cup 11, Figs. 1-2); and 
	a cap configured to be coupled to the open end to close the collection tube (cap 22, Figs. 1-3, [0040]). The cap includes an access opening that extends through the cap (slot 19, Figs. 1-3, [0040]) and at least one sealing member aligned with the access opening (disk 25 with slit 26, Figs. 4-5, [0041]-[0042], alternatively membrane 28, Figs. 6-7, [0043]-[0045], also note optional second sealing member 18, Figs. 1-3, [0040]). The at least one sealing member includes a dynamic strip interface that permits insertion of the test strip through the access opening and into the collection tube when the cap is coupled to the open end of the collection tube ([0011]-[0012], self-sealing, [0042], i.e. edges that abut in normally closed position, see also [0044] for alternate embodiment, [0052]).
	However, Casterlin does not teach, either alone or in combination with the art, that the access opening is elongate along an access opening axis that is angularly offset with respect to the longitudinal axis.
Prouty et al. (US Pat. No. 4,207,988; already of record; hereinafter Prouty) teaches a container being elongate along a longitudinal axis (Figs. 5, 8-10), and an access opening axis that is angularly offset with respect to the longitudinal axis (Figs. 5, 8-10 at additive port 30 having resealable pad or disc 32 through which a spike or needle can penetrate). 
	However, Prouty does not teach, either alone or in combination with the art, an access opening axis that is angularly offset with respect to the longitudinal axis for a reagent strip, nor is there sufficient motivation provided.
Claims 2-17 are allowable as they are dependent on claim 1, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798